Colony of Rhode Island etc. Court of Vice Admiralty Samuel Wickham Esqr Deputy Judge of his Majesty’s Court of Vice Admiralty for the Colony'Above Said. To Ezra Richmond Esq1' of Dighton in the County of Bristol in the Province of the Massachusetts-bay Greeting.
Whereas Timothy Obrian of Swansea in the said County of Bristol, hath preferr’d a Libel in this Court Against William Grafton of Newport in the County of Newport in the Colony Above Said, And whereas the said Timothy Obrian, hath represented unto me that Some of the Witnesses who have Knowledge in the premises are within your County and Cannot be Compelled by any Process from this Court to Appear, and give Evidence Praying also that a Commission may be Issued out to Examine Such Witnesses as are residing within your Said County. Wherefore in Aid of the Law, I do hereby Request and Authorize you the Said Ezra Richmond Esqr to Summon before you (by any officer whom you may Appoint) Such Witnesses as he the Said Timothy Obrian Shall request to be Summoned, and take their Examinations, or Depositions upon Oath touching the Premises and that then you duly transmit the Same to me together with this Commission to the End that Justice may be done: Given at Newport under my hand and the Seal of the said Court of Vice Admiralty the Seventeenth day of October in the Twenty Sixth Year of his Majesty’s Reign Annoque Domini 1752.
Samuel Wickham
(L. S.)
Sealed with the seal of the Court by order of his Hon1' the Deputy Judge
Tho: Vernon D regr
Dighton October 19th 1752
By Virtue of the within Commission I have taken the Depositions of John Paul and Joseph Traffarn upon Oath Touching the Libel within mentioned and have herewith Convey’d the Same
Pr Ezra Richmond
John Paul of Lawfull Age testified and say’s that he was a fore Mast man on board the Sloop Somerset William Grafton Master in her last Voyge. from Rhode Island to Barbado’s etc. and that Timothy Obrian was afore Mast Man with him on board sa Sloop at the Same time, and before the Sloop afores3 saild I heard sa William Grafton promise the sa Tim0 Obrian four Sheep for his first months pay. which Sheep the sa Timo. Deman’d from the Captn William Grafton afores3 About the time we put of from the Wharf, the sa Capt11 told sa Obrain that they was in hast, at that time but wou’d *551deliver him the Sheep when they got to Sea or when they shou’d arrive in the Island of Barbados but the s4 William Grafton never deliver’d any Sheep in the Island afores4 nor in the passage as ever I understood I helped to take the Sheep out of the Sloop afores4 at s4 Barbados which ware about thirty part of which belong’d to Jerathmel Bowers further saith that I had one Sheep on board of my own which I Sold to CaptD Ling the Genen that keept our horses for a Spanish Pistole in gold further saith not Dighton October 19. 1752 John Paul
Dighton October 19th 1752 By Virtue of a Commission to me directed from the Court of Vice Admiralty in the Colony of Rhode Island etc. I do hereby Certify that Jn° Paul Personally Appeared and after being carefully examin’d and cautioned to testify the whole Truth of what he knew relating to a Libel prefere’d in s4 Court of Vice Admiralty by Tim0 Obrian of Swansea in the County of Bristol Against William Grafton of Newport in the County of Newport etc. (the .s4 William Grafton living out of the Goverm1 was not Notified nor present at the time of this Caption) made Oath that the within Affidavit by him Subscribed is the Truth the Whole Truth and Nothing but the Truth.
before me
Ezra Richmond
Joseph Traffarn of Lawfull Age Testifies and says that he was a Foremast Man on board the Sloop Somerset William Grafton Master in her last Voyage from Rhode Island to Barbados etc. and that Timothy Obrian was afore Mast-man on board s4 Sloop at the same time, and before the Sloop afores4 Sail’d, I heard the s4 Master William Grafton promise the s4 Timothy Obrian four Sheep for his first months pay, which Sheep the s4 Tim0 deman’d from the S4 Master about the time We Put of from the Wharff the s4 Master told s4 Obrian that they was in hast at that time and could not let him have them, but wou’d deliver them him when they shou’d arrive in Barbados or on the passage, we caried into s4 Barbados about thirty Sheep in s4 Sloop part of which belong’d to Mr Jerathmel Bowers, but I never understood that s4 obrian had any of them. I also help’d to gett the Sheep afores4 on shore all which I then understood ware for Captn Ling who keep’t our horses, further saith Not
Dighton October 19th 1752 his
Joseph Traffarn mark
Dighton October 19th 1752 By Virtue of a Commission to me directed from the Court of Vice Admiralty in the Colony of Rhode Island etc. I Do hereby Certify that Joseph Traffarn personally Appeared and after being carefully examined and cau*552■tioned to Testify the whole Truth, of what he knew relating to a Libel Preferred in sa Court of Vice Admiralty by Timothy Obrain of Swansey in the County of Bristol Against William Grafton of Newport in the County of Newport etc. (the sa Willm Grafton living out of the Government was Not Notified Nor present at the Time of this Caption) made Oath that the Above affidavit by him Subscribed, is the Truth the whole Truth and nothing but the Truth,
Before me Ezra Richmond
Edward Ling of the Island of Barbadoes Merchant being duly Sworn, deposeth and saith, that Sometime in the Month February last past Mr Jerathmael Bowers, put a parcel of Horses in his the Deponents Stable which were of the Cargo of the Sloop Somerset where of William Grafton was then Master, and there was one Timothy Obriant who belong’d to Said Sloop was Sent on Shoar to look after Said horses, and as there were about Seventeen or Eighteen Sheep landed from said Sloop (belonging to the Master and Mate) which this Deponent bought, he took Occasion to ask the Said O: Briant Whether he had any Sheep to dispose of, the said Obriant Answer’d that he brought Out four or five with him which he had of Jerathmael Bowers, but that they all died or were lost in the passage, that he brought in Some Geese but Should Not Make so much of his Venture as it Cost him, and the Depon1 further Saith that the Sheep which he bought of the Master and Mate were in a very bad Condition and many of them died after he bought them. And the Deponent Saith that he was on board the Sd Sloop as soon as she came to Anchor in Car lile bay, and that he Enter’d Said Sloop and Cargo at the Custom house, and that he is very Certain that there were no Sheep on board Said Sloop but those which belong’d to the Master and Mate, which he the deponent bought and that to the best of his remembrance the whole Number was less than Twenty and further Saith Not.
Edward Ling
Sworn the 3ra day of October 1752
Before me S. Wickham Dep1 Judge of the Admiralty
Joseph Swasey of Swansey Mariner personally came before me and being duly Sworn Deposeth and Saith that he was present when Mr Jerathmael Bowers deliver’d a barrel of Sugar to Timothy Obriant Sometime the last Summer, and that he the Deponent help’d weigh it and he understood both by the discourse of the said Bowers and the Said Obriant at that time that he the said Obriant receiv’d the sa Sugar on Account of his Wages on board the Sloop Somerset which was taken in her Passage from Saltartuoa to Rhode Island About the latter end of March last.
Joseph Swasey
Sworn the 3ra day of October 1752
before me S Wickham Dep‘ Judge of the Admiralty
*553Interogrv Have you any knowledge of any money left by the Sa Obriant with Mr Bowers to lay out for him in Barbadoes?
Answer No. I have not
At a Court of Vice Admiralty Held at Newport in the Colony of Rhode Island on Tuesday the Twenty fifth of August A. D. 1752 at Ten o Clock A. M.
Present The Honorable Samuel Wickham Esqr Dep: Judge.
The Court being opened.